DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Amendment
This office action is responsive to the filed amendment filed March 14, 2022.  As directed by the amendment: claims 1, 3, 5, 7, and 9-12 have been cancelled and new claims 13-23 have been added.  Thus, claims 13-23 are presently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processing circuit is provided in a unit separate from the device” of claim 22 lines 1-2 and claim 23 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:
Claim 1 line 11 includes an extraneous space at the end of the line.  The Examiner suggests either deleting the extra space or indenting the beginning of line 12 to conform with current US practice.  Claim 21 line 11 suffers from the same deficiency.
Claim 21 line 15 reads “with a a processing circuit” but is suggested to read --with a processing circuit-- to correct a typographical error.
Claim 21 line 16 reads “electrodes, of deriving” but is suggested to read --electrodes, capable of deriving-- for grammatical flow.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, lines 1-2 recite “a support member” and “respective components.”  However, the specification fails to provide adequate written description for a support member or for respective components.  The Examiner notes that this issue was previously raised with respect to original claims 9 and 10 (see Para. 9 of the Final Office Action dated January 24).  Therefore, the Examiner suggests amending the claims to read --a support plate-- and --respective electrode-- respectively.  Claim 18 line 2 suffers from the same deficiency.
Any remaining claims are rejected for their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 13, line 6 recites the limitation “said medium,” which lacks antecedent basis in the claim.  Claim 21 line 6 suffers from the same deficiency.
Regarding claim 13, line 7 recites the limitation “the body medium stimulation,” which lacks antecedent basis in the claim.  Claim 21 line 7 suffers from the same deficiency.
Regarding claim 19, lines 2-3 recite the limitation “the associated unit,” which lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 16, and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2011/0166619 to de Vos (herein de Vos) in view of US Pat. 6,748,275 to Lattner et al (herein Lattner).
Regarding claim 13, de Vos discloses a vibrotactile stimulation device (resuscitating device 10, Fig. 1) capable of effecting a bodily stimulation for combatting sleep apnea (the resuscitating device 10 produces a signal to induce an aspiration reflex which is useful in relation to patients with apnea and hypopnea, Paras. [0004] and [0032]-[0033]), comprising a first functional unit (stimulation devices 17, 43(i) and detection unit 16 form the first functional unit, Fig. 1) configured to be applied and maintained against a mastoidian region of a human body (resuscitating device 10 designed to be applied as an ear stimulator; “such a device can be worn behind the ear;” Paras. [0017], [0068], and [0072]; Figs. 3a-3c), a first functional unit containing: a vibrating effector (stimulation devices 17, 43(i), Figs. 1 and 3a-5) capable of applying to said medium pulses of mechanical vibration energy adapted to perform the body medium stimulation (imparts mechanical energy to the body directed by a control signal in the form of block waves, sinus waves or spikes of different length, frequency and amplitude, Paras. [0054] and [0070]); a controller (electronics 12 comprising microprocessor 20, memory 21 and wave function generator 23, Para. [0021], Fig. 2) for controlling the effector according to stimulation rules (processor 20 determines if a trigger condition is met then triggers the wave function generator which in turn sends a control signal to the stimulation devices 17, Para. [0067]); a first detection electrode (detection device 16, Fig. 1, “a detection electrode connected to detection device 16,” Para. [0047]); a bundle of conductors connecting the first detection electrode to a second detection electrode (a second detection unit 16 disposed adjacent the user’s nasal passages and transmits data to the first detection unit 16 and electronics 12 via a wire connection, Para. [0060]); said first and second functional units being adapted for being applied on the body medium at a distance from each other (first detection electrode 16 is disposed behind a user’s ear and the second detection electrode 16 is disposed adjacent the user’s nasal passages, Para. 60, Fig. 1), and the at least two electrodes being adapted to cooperate together to generate signals representative of a cardiac activity and a muscular activity on the medium to be stimulated (“the processor 20…is arranged to determine whether the breathing signal as received from the first detection device 16(1) and the heartbeat signal received from the second detection device 16(2) indicate that the human being is suffering from apnoea” and “the EMG data…is processed in microprocessor 20,” Paras. [0047] and [0067]), said controller being adapted to cooperate with a processing circuit (microprocessor 20, Fig. 1) capable of deriving from the signals generated between the electrodes at least one cardiac activity information and a muscular activity information in the mastoidian region (“the processor 20…is arranged to determine whether the breathing signal as received from the first detection device 16(1) and the heartbeat signal received from the second detection device 16(2) indicate that the human being is suffering from apnoea” and “the EMG data…is processed in microprocessor 20,” Paras. [0047] and [0067]), and said controller being capable of controlling said effector depending on the activity information derived by the processing circuit (“the microprocessor 20 is able to process the number of detected parameter values as obtained from the detection device 16,” “the processor generates a suitable output signal for wave function generator 23 which, based on that output signal, will generate a suitable control signal for stimulation device 17,” “the wave generator 23 is arranged to produce a desired control signal for the stimulation device 17,” the stimulation device 17 is arranged to provide a response as a function of the number of processed parameter values;” Paras. [0043], [0052], [0054] and [0067]).
De Vos discloses a first electrode, a second electrode, and vibrating effector remotely disposed and connected by a bundle of conductors; but does not disclose the first functional unit having a first housing containing the vibrating effector, controller, and first electrode, and a second unit connected to the first unit and having a second housing containing the at least one second electrode, said first and second housings being adapted for being applied on the two opposite mastodian regions of the body, and the first and second electrodes cooperating together.
However, Lattner teaches a vestibular stimulation system (30, Fig. 1) including a first functional unit (a first stimulation system 30 comprising stimulation element 32, sensor 34, and control unit 36 is located proximal to the left vestibular system; Col. 7 lines 15-23 and Col. 21 lines 29-37; Figs. 1 and 9) having a first housing containing said vibrating effector and the first electrode (each self-contained unit includes a sensor 34, control unit 36, and a stimulation element 32, see Figs. 1-2), and a second unit (a second stimulation system 30 comprising stimulation element 32, sensor 34, and control unit 36 is located proximal to the right vestibular system; Col. 7 lines 15-23 and Col. 21 lines 29-37; Figs. 1 and 9) housing the at least one second electrode (the second self-contained unit also includes a sensor 34, control unit 36, and a stimulation element 32, see Figs. 1-2, 9), wherein said first and second housings being adapted for being applied on the two opposite mastodian regions of the body (the first and second stimulation systems 30 are adapted to be applied behind the ears in the mastodian region, Fig. 9) and the first and second electrodes cooperating together (the at least two sensors 34 communicate with the control unit to determine biological parameters for treatment, Col. 12 lines 5-6).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified second stimulation unit of de Vos to be located behind the opposite ear as taught by Lattner in order that the two stimulation units can cooperate to induce a rocking sensation which helps induce proper sleep (Lattner Col. 20 lines 61-63 and Col. 21 lines 29-37).  Further, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have placed the stimulation units of de Vos within housing units as taught by Lattner in order to mitigate the risk of damage to the electrical components of the system.
Regarding claim 14, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  De Vos, as modified above, does not disclose wherein the first unit or second unit contains a third electrode forming a reference electrode.
However, Lattner teaches a vestibular stimulation system (30, Fig. 1) including wherein the first unit or second unit contains a third electrode forming a reference electrode (each stimulation system may include more than one sensor 34, therefore a third sensor 34 could be located in either the first or second unit, Col. 12 lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functional units of modified de Vos to include a reference electrode as taught by Lattner in order to establish a baseline against which the abnormal signals can be compared.
Regarding claim 16, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
De Vos further discloses wherein the processing circuit (microprocessor 20) is capable of separating electrocardiogram signals from electromyogram signals (detection devices 16 are able to detect both EMG and ECG which “the microprocessor is able to process the number of detected parameter values as obtained from the detection device 16,” Paras. [0043] and [0047]).
Regarding claim 21, claim 21 recites many of the same limitations as those recited above in claim 13.  Only those new limitations appearing in claim 21 will be addressed below.
De Vos discloses said controller being adapted to cooperate with a processing circuit (microprocessor 20, Fig. 1) capable of separating the cardiac activity signal from the muscular activity signal generated between the electrodes (detection devices 16 are able to detect both EMG and ECG which “the microprocessor is able to process the number of detected parameter values as obtained from the detection device 16,” Paras. [0043] and [0047]), of deriving from said separated signals a cardiac activity information and a muscular activity (“the processor 20…is arranged to determine whether the breathing signal as received from the first detection device 16(1) and the heartbeat signal received from the second detection device 16(2) indicate that the human being is suffering from apnoea” and “the EMG data…is processed in microprocessor 20,” Paras. [0047] and [0067]), and said controller being capable of controlling said effector so as to cause a stimulation when a disturbance of heart rate and/or muscle tone are derived from said cardiac activity information and muscular activity information, respectively (“the microprocessor 20 is able to process the number of detected parameter values as obtained from the detection device 16,” “the processor generates a suitable output signal for wave function generator 23 which, based on that output signal, will generate a suitable control signal for stimulation device 17,” “the wave generator 23 is arranged to produce a desired control signal for the stimulation device 17,” the stimulation device 17 is arranged to provide a response as a function of the number of processed parameter values;” Paras. [0043], [0052], [0054] and [0067])
Regarding claim 22, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  De Vos does not disclose wherein the processing circuitry is provided in a unit separate from the device and connected to said device via a communication channel.
However, Lattner teaches a vestibular stimulation system (30, Fig. 1) including wherein the processing circuitry is provided in a unit separate from the device and connected to said device via a communication channel (the control unit is connected to the first and second stimulating electrodes 152, 156 through lead wires extending therefrom, i.e. the control system is remote from the stimulation electrodes, Col. 21 lines 30-38, Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry of modified de Vos to be remote from the vibrating effectors as taught by Lattner in order to allow a user to adjust parameters of therapy without removing one or both of the vibrating effectors from the body.
Regarding claim 23, claim 23 recites the same limitations as those recited in claim 22.  For the sake of brevity, the rejection will not be repeated here.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over de Vos and Lattner, as applied to claim 13 above, and in further view of US Pat. 6,213,955 to Karakasoglu et al (herein Karakasoglu).
Regarding claim 15, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  De Vos, as modified above, does not disclose a nasal cannula for the detection of respiratory air flow and wherein the bundle of conductors is associated with the nasal cannula.
However, Karakasoglu teaches an apparatus for breath monitoring (11) including a nasal cannula (acoustic device 36, Figs. 1-2) for the detection of respiratory flow (acoustic device 36 is mounted to a patients face below the nose to detect respiratory air flow, Col. 1 lines 37-39 and Col. 2 lines 43-49).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the resuscitating device of modified de Vos to include the nasal cannula of Karakasoglu in order to provide a real-time signal indicative of breathing of the patient (Karakasoglu Col. 2 lines 30-32).

Claims 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over de Vos and Lattner, as applied to claim 13 above, and in further view of US Pat. Pub. 2014/0206977 to Bahney et al (herein Bahney).
Regarding claim 17, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  De Vos, as modified above, does not disclose wherein each unit comprises a support member carrying its respective components, and a disposable flexible casing capable of receiving said support member in a removable manner.
However, Bahney teaches a physiological monitoring device (100, Fig. 1A) wherein each unit (monitoring device 100, see annotated figure below) comprises a support member (upper gasket 370, Fig. 1B) carrying its respective components (upper gasket 370, when assembled, holds printed circuity board 120, battery holder 150, and batteries 160; Paras. [0048]-[0050], Fig. 1B), and a disposable flexible housing (flexible body 110, upper housing member 140, and lower housing member 145; Fig. 1B) capable of receiving said support member in a removable manner (flexible body 110, upper housing member 140, and lower housing member 145 snap together around upper gasket 370, Para. [0050]).

    PNG
    media_image1.png
    961
    901
    media_image1.png
    Greyscale

Annotated Figure 1B of Bahney

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the resuscitating device of modified de Vos to incorporate the plate and housing of Bahney in order to protect the electronics and power source contained within the housing (Bahney Para. [0049]).
Regarding claim 18, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.
Modified de Vos further discloses wherein the electrode carried by each support member (upper gasket 370) is encapsulated (upper gasket 370, which supports the components, is sandwiched between upper housing member 140 and lower housing member 145, Para. [0050]).
Regarding claim 19, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  De Vos, as modified above, does not disclose wherein each flexible casing comprises arrangements for receiving and resiliently holding at least part of an edge of the associated unit.
However, Bahney further teaches a physiological monitoring device (100, Fig. 1A) wherein each flexible casing (flexible body 110, upper housing member 140, and lower housing member 145) comprises arrangements for (see annotated figure above) receiving and resiliently holding at least part of an edge of the associated unit (upper gasket 370 nests between the features of lower housing member 145 when assembled).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the resuscitating device of modified de Vos to incorporate the plate having features to hold the associated unit of Bahney in order to securely mount and align the upper gasket 370 within the casing (Bahney Para. [0048]-[0050]).
Regarding claim 20, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  De Vos, as modified above, does not disclose wherein each casing has a peripheral edge provided with an adhesive.
However, Bahney further teaches a physiological monitoring device (100, Fig. 1A) wherein each casing (flexible body 110, upper housing member 140, and lower housing member 145) has a peripheral edge (edge of flexible body 110, see annotated figure above) provided with an adhesive (flexible body may include an adhesive layer, Para. [0067]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the resuscitating device of de Vos to incorporate the casing having a peripheral edge provided with an adhesive of Bahney in order to allow a patient to wear the monitoring device continuously for an extended period of time (Bahney Para. [0067]).

Response to Arguments
Applicant's arguments with respect to the combination of the de Vos and Lattner references have been fully considered but they are not persuasive.  Specifically, the Applicant asserts (see Arguments page 6 lines 3-11) that the de Vos and Lattner references are non-analogous art.
The Examiner disagrees.  The Examiner notes that Applicant raised this argument previously in response to the non-final office action dated June 3, 2019 (see Arguments page 8 lines 11-16 of the response filed December 2, 2019).  In response to those arguments, the Examiner provided a response discussing how de Vos and Lattner are in fact analogous and why a person of ordinary skill would be motivated to combine the references (see Para. 44 on Page 15 of the final office action dated January 24, 2020).  For the sake of brevity, the response to arguments will not be repeated here.
Applicant's arguments with respect to new claim 21 have been fully considered but they are not persuasive.  Specifically, Applicant argues that de Vos does not disclose “combining cardiac information and muscular information derived from the same electrode signals and suitably separated from each other to improve the bodily stimulation control” (see Arguments page 6 lines 13-16).
The Examiner disagrees.  As discussed with respect to previous claim 7 (currently rewritten as claim 16), the Examiner finds de Vos discloses wherein the processing circuit is capable of separating the ECG and EMG signals detected by the electrodes for control of the stimulation (see Para. 27 above).  As noted above, claim 21 incorporates this limitation, among others, and therefore de Vos discloses separating the ECG and EMG signals for control (see Para. 29 above).
Therefore, the rejections of claims 13-23 still stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785